Deny Writ and Opinion Filed June 11, 2013




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00553-CV

               IN RE DAVID RADCLIFF AND TONI RADCLIFF, Relators

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF04-08385-Y

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                Opinion by Justice FitzGerald
       Relators contend the trial judge erred by denying their motion to enter a final order

incorporating an MSA. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relators have not shown they

are entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d
833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relators’ petition for writ

of mandamus.




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
130553F.P05                                      JUSTICE